Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 10/27/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-5, 7-14 and 16-29 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a process for making a strained acidic dairy product comprising the steps of: step 1) preparing a liquid acidic carbohydrate-diluted dairy product comprising proteins and having a carbohydrate concentration of at most 3.00% by weight of the total weight of the liquid acidic carbohydrate-diluted dairy product, a protein concentration from 1.50% to 2.75% by weight of the total weight of the liquid acidic carbohydrate-diluted dairy product, and a pH of at most 5.00, the step 1) comprising: step a) providing an initial dairy material comprising proteins and at least one carbohydrate, wherein the at least one carbohydrate comprises at least one of lactose, galactose, glucose, galacto-oligosaccharides, or mixtures thereof, step b) diluting the at least one carbohydrate by adding an aqueous dilution liquid, and step c) acidifying by: fermenting with lactic acid bacteria, fermenting with enzymes or adding an acidic compound, step 2) separating the liquid acidic carbohydrate-diluted dairy product to produce products comprising: A) a strained acidic dairy product, having a reduced carbohydrate concentration relative to the liquid initial dairy material from which it is made, and B) an acid whey by-product, step 3) recovering the strained acidic dairy product, and optionally processing it to a further food from and/or mixing it with further food ingredients.
The closest prior art of Fodelianakis (WO 2018/142193) teaches a process for making a strained acidic dairy product, however, fails to expressly disclose the claimed process including diluting the at least one carbohydrate by adding an aqueous dilution liquid and a protein concentration from 1.50% to 2.75% by weight of the total weight of the liquid acidic carbohydrate-diluted dairy product.
The secondary references of record do not teach or suggest the combined limitations not taught by Fodelianakis (‘193).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 4, 2021